UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 IN RE ALUMINUM WAREHOUSING                                       13-MD-2481 (PAE)
 ANTITRUST LITIGATION
                                                                       ORDER



PAUL A. ENGELMAYER, District Judge:

       For the reasons set forth on the record of today's telephonic conference, the First Level

Purchaser Plaintiffs' letter regarding sur-reply expert declarations is due Wednesday, December

11, 2019. Defendants' response is due Monday, December 16, 2019.

       SO ORDERED.


                                                               fwd A . ~
                                                            Paul A. Engelmayer
                                                            United States District Judge


Dated: December 6, 2019
       New York, New York




                                                1
